Citation Nr: 0606537	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 17, 1998, 
for service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran's active military service extended from June 1988 
to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

This case was remanded in December 2004.  It has now been 
returned for appellate adjudication.  


FINDINGS OF FACT

1.  On June 28, 1993, the veteran filed a claim for service 
connection for a "stress condition." 

2.  After a June 28, 1993, deferred rating decision postponed 
adjudication of that claim, the veteran was requested by RO 
letter of July 8, 1993, to provide information as to any 
inservice stressor because this evidence was necessary to 
obtain supportive evidence and he was told that if no reply 
was received within 60 days it would be assumed that he had 
no additional evidence to submit and a decision would be made 
on the basis of the evidence then of record. 

3.  The veteran did not respond to the July 1993 RO request 
but the RO did not adjudicate the claim prior to receipt on 
April 17, 1998, of a claim for service connection for a 
depressive disorder. 

4.  A May 2001 rating decision granted service connection for 
a depressive disorder effective July 15, 1999, but that 
effective date was subsequently revised by an August 2001 
rating decision to be April 17, 1998.  



CONCLUSION OF LAW

The criteria for an effective date for service connection for 
a depressive disorder as of June 28, 1993, have been met.  38 
U.S.C.A. § 5110(a) (West 2022); 38 C.F.R. §§ 3.158(a), 
3.400(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 28, 1993, the veteran filed a claim for service 
connection for a "stress condition." 

A June 28, 1993, deferred rating decision postponed 
adjudication of that claim.  

The veteran was requested by RO letter of July 8, 1993, to 
provide information as to any inservice stressor because this 
evidence was necessary to obtain supportive evidence and he 
was told that if no reply was received within 60 days it 
would be assumed that he had no additional evidence to submit 
and a decision would be made on the basis of the evidence 
then of record. 

The veteran did not respond to the July 1993 RO request. 

The RO did not adjudicate a claim for service connection for 
a psychiatric disorder prior to receipt on April 17, 1998, of 
a claim for service connection for a depressive disorder. 

A May 2001 rating decision granted service connection for a 
depressive disorder effective July 15, 1999, but that 
effective date was subsequently revised by an August 2001 
rating decision to be April 17, 1998.  

The RO has determined that the veteran abandoned his 1993 
claim because he did not respond to the July 1993 RO letter.  
The veteran's service representative astutely points out that 
the veteran had every expectation of having the claim 
adjudicated even though he did not respond because that is 
what the RO had informed him would happen if he did not 
respond.  

In general, the effective date of an award of benefits will 
depend on the date a claim for such benefits was filed.  
Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(a) (2005).  

"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection [in a claim for secondary 
service connection], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  

38 C.F.R. § 3.158(a) provides that:

Except as provided in Sec. 3.652 [Periodic 
certification of continued eligibility] of this 
part, where evidence requested in connection with 
an original claim ... is not furnished within 1 year 
after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a 
new claim is received.  Should the right to 
benefits be finally established, pension, 
compensation ... based on such evidence shall 
commence not earlier than the date of filing the 
new claim. 

In Hurd v. West, 13 Vet. App. 449 (2000) it was noted that 
the appellant had filed a claim for an increased rating and 
the VARO requested additional evidence but the appellant did 
not respond within one year.  Thus, his claim was considered 
abandoned under 38 C.F.R. § 3.158.  "Furthermore, this 
regulation requires no further action by the VARO until a new 
claim is received.  Once a claim has been abandoned under 38 
C.F.R. § 3.158, [VA] need not advise a claimant of his 
appellate rights."  Hurd v. West, 13 Vet. App. 449, 452 
(2000).  

However, Hurd, Id., the veteran was not told that his claim 
(in that case, for an increased rating) would be adjudicated 
even if he did not respond to the RO request for information. 

So, here the statement in the July 8, 1993, RO letter that 
the veteran's claim would be adjudicated even if he did not 
respond was tantamount to a concession on the part of the RO 
that the veteran's claim would not be deemed to have been 
abandoned if, as happened, he did not respond.  

Accordingly, VA can not now assert that the June 28, 1993, 
claim was abandoned because the veteran had every right to 
rely upon the position taken by the RO and the statement in 
the July 8, 1993, RO letter that he was not required to 
respond to that letter.  

This being so, the correct effective date for service 
connection for a depressive disorder is the date that the 
original claim for service connection for a psychiatric 
disorder was received, i.e., June 28, 1993.  

One last closing point, since the Board is granting an 
earlier effective date as far back as it is alleged that 
service connection is warranted, any failure to obtain 
additional records or other evidence mentioned by the veteran 
is merely inconsequential.  This is true even considering the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003).  


ORDER

An effective date for service connection for a depressive 
disorder of June 28, 1993, is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


